


ASSISTANCE AGREEMENT
1. Award No.
 
DE-EE0002869
2. Modification No.
 
009
3. Effective Date
 
12/28/2009
4. CFDA No.
 
81.087
5. Awarded To


AMYRIS, INC.
Attn: NEIL RENNINGER
5885 HOLLIS STREET
SUITE 100
EMERYVILLE CA 946082059
 
6. Sponsoring Office
 
Energy Effcy & Renewable Energy
 
7. Period of Performance
 
12/28/2009
through
06/30/2013
8. Type of Agreement
 
_ Grant
x Cooperative Agreement
_ Other
 
9. Authority
 
109-58, Energy Policy Act (2005)
111-5, Recovery Act (2009)
10. Purchase Request or Funding Document No.
 
13EE000816
11. Remittance Address
12. Total Amount
13. Funds Obligated
AMYRIS, INC.
Attn: NEIL RENNINGER
5885 HOLLIS STREET
SUITE 100
EMERYVILLE CA 946082059
 
Govt. Share: $ 24,341,409.00
 
Cost Share: $ 10,591,590.00
 
Total: $ 34,932,999.00
This action: $0.00
 
Total: $24,341,409.00
14. Principal Investigator
 
Joel Cherry
Phone: 510-450-0761
15. Program Manager
 
Bryna E. Berendzen
Phone: 720-356-1442
16. Administrator
 
Golden Field Office
U.S. Department of Energy
Golden Field Office
1617 Cole Blvd.
Golden CO 80401-3393
 
17. Submit Payment Requests To
 
OR for Golden
U.S. Department of Energy
Oak Ridge Financial Service Center
P.O. Box 4517
Oak Ridge TN 37831
18. Paying Office
 
OR for Golden
U.S. Department of Energy
Oak Ridge Financial Service Center
P.O. Box 4517
Oak Ridge TN 37831
 
19. Submit Reports To


See Attachment #3
20. Accounting and Appropriation Data
 
See Schedule
21. Research Title and/or Description of Project
 
RECOVERY ACT: SCALE-UP & MOBILIZATION OF RENEWABLE DIESEL & CHEMICAL PRODUCTION
FROM COMMON INTERMEDIATE USING US-BASED FERMENTABLE SUGAR FEEDSTOCKS
For the Recipient
 
For the United States of America
 
22. Signature of Person Authorized to Sign
25. Signature of Grants/Agreements Officer
 
Signature on File
23. Name and Title
24. Date Signed
26. Name of Officer
 
Jon F. Olsen
27. Date Signed
 
01/09/2013
 




--------------------------------------------------------------------------------




CONTINUATION SHEET
REFERENCE NO. OF DOCUMENT BEING CONTINUED
 
DE-EE0002869/009
PAGE


2 OF 3
 
NAME OF OFFEROR OR CONTRACTOR
 
AMYRIS, INC.
 
 
 
 
 
 
ITEM 
NO.
(A)
SUPPLIES/SERVICES
(B)
QUANTITY (C)
UNIT (D)
UNIT PRICE (E)
AMOUNT (F)
 
DUNS Number: 185930182
 
The purpose of this modification is to approve a No-Cost Time Extension.
Accordingly, the following changes are made:


1) Extend the Period of Performance end date, as noted in Block 7;


2) Revise the Special Terms and Conditions, as shown below:
     a. Extend the Project Period and Budget Period, as shown in Provision 4,
"Award Project Period and Budget Periods;"
     b. Delete and replace Provision 15, "Intellectual Property Provisions and
Contact Information;"
     c. Delete and replace Provision 18, "Notice Regarding the Purchase of
American-Made Equipment and Products;" and


3) Update the Recipient Business Officer and Recipient Principal Investigator,
as shown below and in Block 14.


Restrictions still applicable to the award are specified in the following
provisions: Rebudgeting and Recovery of Indirect Costs and Subcontract
Approvals.


All other terms and conditions remain unchanged.


In Block 7 of the Assistance Agreement, the Period of Performance reflects the
beginning of the Project Period through the end of the current Budget Period.
For multiple Budget Periods, see Special Terms and Conditions, Provision 4,
"Award Project Period and Budget Periods."


The total amounts reflected in Blocks 12 and 13 of the Assistance Agreement do
not include the Federally Funded Research and Development Center (FFRDC) funding
amount of $658,591 which was funded directly.


DOE Award Administrator: Brenda Dias
E-mail: brenda.dias@go.doe.gov
Phone: 720-356-1519


DOE Project Officer: Bryna Berendzen
E-mail: bryna.berendzen@go.doe.gov
Phone: 720-356-1442


Recipient Business Officer: David Gray
Continued...
E-mail: gray@amyris.com
 
 
 
 
JULY 2004
 






--------------------------------------------------------------------------------




CONTINUATION SHEET
REFERENCE NO. OF DOCUMENT BEING CONTINUED
 
DE-EE0002869/009
PAGE


3 OF 3
 
NAME OF OFFEROR OR CONTRACTOR
 
AMYRIS, INC.
 
 
 
 
 
 
ITEM 
NO.
(A)
SUPPLIES/SERVICES
(B)
QUANTITY (C)
UNIT (D)
UNIT PRICE (E)
AMOUNT (F)
 
Phone: 510-450-0761


Recipient Principal Investigator: Joel Cherry
E-mail: cherry@amyris.com
Phone: 510-450-0761
 
“Electronic signature or signatures as used in this document means a method of
signing an electronic message that--


(A) Identifies and authenticates a particular person as the source of the
electronic message;
(B) Indicates such person's approval of the information contained in the
electronic message; and,
(C) Submission via FedConnect constitutes electronically signed documents.”
ASAP: NO: STD IMMEDIATE Extent Competed: COMPETED
Davis-Bacon Act: YES 
 
 
 
 
JULY 2004
 








--------------------------------------------------------------------------------




DE-EE0002869 / 009


SPECIAL TERMS AND CONDITIONS


Table of Contents


Number    Subject    Page


1.
RESOLUTION OF CONFLICTING CONDITIONS    2

2.
AWARD AGREEMENT TERMS AND CONDITIONS    2

3.
ELECTRONIC AUTHORIZATION OF AWARD DOCUMENTS    2

4.
AWARD PROJECT PERIOD AND BUDGET PERIODS    2

5.
PAYMENT PROCEDURES    3

6.
COST SHARING    3

7.
REBUDGETING AND RECOVERY OF INDIRECT COSTS    4

8.
FINAL INCURRED COST AUDIT    5

9.
STATEMENT OF FEDERAL STEWARDSHIP    5

10.
STATEMENT OF SUBSTANTIAL INVOLVEMENT    5

11.
SITE VISITS    6

12.
REPORTING REQUIREMENTS    6

13.
PUBLICATIONS    7

14.
FEDERAL, STATE, AND MUNICIPAL REQUIREMENTS    7

15.
INTELLECTUAL PROPERTY PROVISIONS AND CONTACT INFORMATION    7

16.
NATIONAL SECURITY: CLASSIFIABLE RESULTS ORIGINATING UNDER AN AWARD    8

17.
LOBBYING RESTRICTIONS    9

18.
NOTICE REGARDING THE PURCHASE OF AMERICAN-MADE EQUIPMENT

AND PRODUCTS    9
19.
PROPERTY    9

20.
DECONTAMINATION AND/OR DECOMMISSIONING (D&D) COSTS    10

21.
INSOLVENCY, BANKRUPTCY OR RECEIVERSHIP    10

22.
INDEMNITY    10

23.
SPECIAL PROVISIONS RELATING TO WORK FUNDED UNDER AMERICAN RECOVERY AND
REINVESTMENT ACT OF 2009 (May 2009)    11

24.
REPORTING AND REGISTRATION REQUIREMENTS UNDER SECTION 1512

OF THE RECOVERY ACT    15
25.
REQUIRED USE OF AMERICAN IRON, STEEL, AND MANUFACTURED

GOODS - SECTION 1605 OF THE AMERICAN RECOVERY AND
REINVESTMENT ACT OF 2009    15
26.
REQUIRED USE OF AMERICAN IRON, STEEL, AND MANUFACTURED

GOODS (COVERED UNDER INTERNATIONAL AGREEMENTS) - SECTION
1605 OF THE AMERICAN RECOVERY AND REINVESTMENT ACT OF 2009    18
27.
RECOVERY ACT TRANSACTIONS LISTED IN SCHEDULE OF

EXPENDITURES OF FEDERAL AWARDS AND RECIPIENT
RESPONSIBILITIES FOR INFORMING SUBRECIPIENTS    22
28.
WAGE RATE REQUIREMENTS UNDER SECTION 1606 OF THE RECOVERY

ACT    23
29.
DAVIS BACON ACT AND CONTRACT WORK HOURS AND SAFETY

STANDARDS ACT    23
30.
CONTINGENCY    34

31.
NATIONAL ENVIRONMENTAL POLICY ACT (NEPA) REQUIREMENTS    34

32.
SUBCONTRACT APPROVALS    35




1

--------------------------------------------------------------------------------




1.    RESOLUTION OF CONFLICTING CONDITIONS


Any apparent inconsistency between Federal statutes and regulations and the
terms and conditions contained in this award must be referred to the DOE Award
Administrator for guidance.


2.    AWARD AGREEMENT TERMS AND CONDITIONS


This award/agreement consists of the Assistance Agreement, plus the following:
a.
Special Terms and Conditions.

b.
Attachments:

Attachment Number        Title
1.        Intellectual Property Provisions
2.        Statement of Project Objectives
3.        Federal Assistance Reporting Checklist and Instructions
4.        Budget Pages (SF 424A)     
5.        Requirements for Contingency Funds for Integrated Biorefinery
Projects    


c.
Applicable program regulations.

d.
DOE Assistance Regulations, 10 CFR Part 600 at http://ecfr.gpoaccess.gov.

e.
If the award is for research and the award is for a university or non-profit,
the Research Terms & Conditions and the DOE Agency Specific Requirements at
http://www.nsf.gov/bfa/dias/policy/rtc/index.jsp apply.

f.
Application/proposal as approved by DOE.

g.
National Policy Assurances to be incorporated as award terms in effect on date
of award at
http://energy.gov/management/downloads/national-policy-assurances-be-incorporated-award-terms



3.    ELECTRONIC AUTHORIZATION OF AWARD DOCUMENTS


Acknowledgement of award documents by the Recipient's authorized representative
through electronic systems used by the Department of Energy, specifically
FedConnect, constitutes the Recipient's acceptance of the terms and conditions
of the award. Acknowledgement via FedConnect by the Recipient's authorized
representative constitutes the Recipient's electronic signature.


4.    AWARD PROJECT PERIOD AND BUDGET PERIODS


The Project Period for this award is 12/28/2009 through 06/30/2013, consisting
of the following Budget Periods:


Budget Period
Phase
Start Date
End Date
1
1
12/28/2009
4/21/2010
 
2
4/22/2010
6/30/2013




2

--------------------------------------------------------------------------------




5.    PAYMENT PROCEDURES


a.
Method of Payment. Payment will be made by reimbursement through ACH.



b.
Requesting Reimbursement. Requests for reimbursements must be made
electronically through Department of Energy's Oak Ridge Financial Service Center
(ORFSC) VIPERS. To access and use VIPERS, you must enroll at
https://vipers.oro.doe.gov. Detailed instructions on how to enroll are provided
on the web site.



For non-construction awards, you must submit a Standard Form (SF) 270, “Request
for Advance or Reimbursement,” at https://vipers.oro.doe.gov and attach a file
containing appropriate supporting documentation. The file attachment must show
the total Federal share claimed on the SF 270, the non-Federal share claimed for
the billing period if cost sharing is required, and cumulative expenditures to
date (both Federal and non-Federal) for each of the following categories:
salaries/wages and fringe benefits; equipment; travel; participant/training
support costs, if any; other direct costs, including subawards/contracts; and
indirect costs. For construction awards, you must submit a SF 271, “Outlay
Report and Request for Reimbursement for Construction Programs,” through VIPERS.


c.
Timing of submittals. Submittal of the SF 270 or SF 271 should coincide with
your normal billing pattern, but not more frequently than every two weeks.
Requests for reimbursement must be limited to the amount of disbursements made
during the billing period for the Federal share of direct project costs and the
proportionate share of any allowable indirect costs incurred during that billing
period.



d.
Adjusting payment requests for available cash. You must disburse any funds that
are available from repayments to and interest earned on a revolving fund,
program income, rebates, refunds, contract settlements, audit recoveries,
credits, discounts, and interest earned on any of those funds before requesting
additional cash payments from DOE.



e.
Payments. The DOE approving official will approve the invoice as soon as
practical, but not later than 30 days after your request is received, unless the
billing is improper. Upon receipt of an invoice payment authorization from the
DOE approving official, the ORFSC will disburse payment to you. You may check
the status of payments at the VIPER web site. All payments are made by
electronic funds transfer to the bank account identified on the ACH
Vendor/Miscellaneous Payment Enrollment Form (SF 3881) that you filed.



6.    COST SHARING


a. Total Estimated Project Cost is the sum of the Federal Government share,
including Federally Funded Research and Development Center (FFRDC) contractor
costs, and Recipient share of the estimated project costs. The DOE FFRDC
contractor cost is not included in the total approved budget for this award,
because DOE will pay the DOE
    

3

--------------------------------------------------------------------------------




FFRDC contractor portion of the effort under an existing DOE contract. The
Recipient is not responsible for reporting on that portion of the total
estimated cost that is paid directly to the DOE FFRDC contractor.


The Recipient's cost share must come from non-Federal sources unless otherwise
allowed by law. By accepting Federal funds under this award, you agree that you
are liable for your percentage share of allowable project costs, on a budget
period basis, even if the project is terminated early or is not funded to its
completion. This cost is shared as follows:


Budget Period


1
Phase
DOE Cost Share,
including FFRDC Costs
Recipient Cost Share
$ / %
Total Estimated Costs
DOE $ / %
FFRDC $ / %
1
$3,008,260/63.1%
—
$1,702,920/36.9%
$4,711,180
2
$21,333,149/69.1%
$658,591/2.1%
$8,888,670/28.8%
$30,880,410
 
 Total Project
$24,341,409/68.4%
$658,591/2.0%
$10,591,590/29.8%
$35,591,590



b. If you discover that you may be unable to provide cost sharing of at least
the amount identified in paragraph a of this Article, you should immediately
provide written notification to the DOE Award Administrator, indicating whether
you will continue the project or phase out the project. If you plan to continue
the project, the notification must describe how replacement cost sharing will be
secured.


c. You must maintain records of all project costs you claim as cost sharing,
including in-kind costs, as well as records of costs to be paid by DOE. Such
records are subject to audit.


d. Failure to provide the cost share required by this Article may result in the
subsequent recovery by DOE of some or all the funds provided under the award.


7.    REBUDGETING AND RECOVERY OF INDIRECT COSTS


a.
If actual allowable indirect costs are less than those budgeted and funded under
the award, you may use the difference to pay additional allowable direct costs
during the project period. If at the completion of the award the Government's
share of total allowable costs (i.e., direct and indirect), is less than the
total costs reimbursed, you must refund the difference.



b.
Recipients are expected to manage their indirect costs. DOE will not amend an
award solely to provide additional funds for changes in indirect cost rates. DOE
recognizes that the inability to obtain full reimbursement for indirect costs
means the Recipient must absorb the underrecovery. Such underrecovery may be
allocated as part of the organization's required cost sharing.


4

--------------------------------------------------------------------------------




8.    FINAL INCURRED COST AUDIT


In accordance with 10 CFR 600, DOE reserves the right to initiate a final
incurred cost audit on this award. If the audit has not been performed or
completed prior to the closeout of the award, DOE retains the right to recover
an appropriate amount after fully considering the recommendations on disallowed
costs resulting from the final audit.


9.    STATEMENT OF FEDERAL STEWARDSHIP


DOE will exercise normal Federal stewardship in overseeing the project
activities performed under this award. Stewardship activities include, but are
not limited to, conducting site visits; reviewing performance and financial
reports; providing technical assistance and/or temporary intervention in unusual
circumstances to correct deficiencies which develop during the project; assuring
compliance with terms and conditions; and reviewing technical performance after
project completion to ensure that the award objectives have been accomplished.


10.    STATEMENT OF SUBSTANTIAL INVOLVEMENT


a.
Government Insight



In order to adequately monitor project progress and provide technical direction
and/or redirection to the Recipient, DOE must be provided an adequate level of
insight into various Recipient activities. Government Insight activities by DOE
include attendance at Recipient meetings, reviews and tests, as well as access
for DOE's consultants to perform independent evaluations of Recipient's plans
and processes. Recipient shall notify the DOE Project Officer of meetings,
reviews, and tests in sufficient time to permit DOE participation, and provide
all appropriate documentation for DOE review.


b. Specific activities to be conducted by DOE


1. Risk Evaluation -DOE will review the Recipient's initial Risk Mitigation Plan
(RMP) for quality and completeness. DOE will also monitor updates to the RMP and
actions taken by the Recipient during the performance of its award to mitigate
risks and improve the probability of successful execution of the integrated
Biorefinery project. At DOE's discretion, additional independent risk analyses
of the project by DOE consultants may be requested.


2. Independent Engineering Assessments-DOE will engage a private, independent
engineering (IE) firm to assist in assessing the progress of the project and
provide timely and accurate reports to DOE. The Recipient will ensure that the
IE has access to any and all relevant documentation sufficient to allow the IE
to provide independent evaluations to DOE on the progress of the project. Such
documentation includes but is not limited to the following:


•Drawings and specifications

5

--------------------------------------------------------------------------------






•Construction and Execution plans
•Resource loaded schedules
•Design functions and requirements for the site final design review
•Risk management plans
•Value management and engineering studies and/or plans
•Acquisition strategies
•Project execution plans
•Project controls including earned value management systems
•Qualifications of the integrated project team.
•Financial strategy for funding the construction project
•Updated marketing and business plan
•Invoices submitted to DOE


DOE will evaluate the quality and completeness of information and documentation
provided by the Recipient to DOE and its consultants in order to allow DOE to
provide technical direction and/or redirection to the Recipient about how best
to achieve the purposes of the award. Consultants to DOE may not provide
technical direction and/or redirection to the Recipient.


11.    SITE VISITS


DOE's authorized representatives have the right to make site visits at
reasonable times to review project accomplishments and management control
systems and to provide technical assistance, if required. You must provide, and
must require your subawardees to provide, reasonable access to facilities,
office space, resources, and assistance for the safety and convenience of the
government representatives in the performance of their duties. All site visits
and evaluations must be performed in a manner that does not unduly interfere
with or delay the work.


12.    REPORTING REQUIREMENTS


a.
Requirements. The reporting requirements for this award are identified on the
Federal Assistance Reporting Checklist, DOE F 4600.2, attached to this award.
Failure to comply with these reporting requirements is considered a material
noncompliance with the terms of the award. Noncompliance may result in
withholding of future payments, suspension or termination of the current award,
and withholding of future awards. A willful failure to perform, a history of
failure to perform, or unsatisfactory performance of this and/or other financial
assistance awards, may also result in a debarment action to preclude future
awards by Federal agencies.



b.
Dissemination of scientific/technical reports. Scientific/technical reports
submitted under this award will be disseminated on the Internet via the DOE
Information Bridge (www.osti.gov/bridge), unless the report contains patentable
material, protected data or SBIR/STTR data. Citations for journal articles
produced under the award will appear on the DOE Energy Citations Database
(www.osti.gov/energycitations).




6

--------------------------------------------------------------------------------




c.
Restrictions. Reports submitted to the DOE Information Bridge must not contain
any Protected Personal Identifiable Information (PII), limited rights data
(proprietary data), classified information, information subject to export
control classification, or other information not subject to release.



13.    PUBLICATIONS


a.
You are encouraged to publish or otherwise make publicly available the results
of the work conducted under the award.



b.
An acknowledgment of DOE support and a disclaimer must appear in the publication
of any material, whether copyrighted or not, based on or developed under this
project, as follows:



Acknowledgment: “This material is based upon work supported by the Department of
Energy [National Nuclear Security Administration] [add name(s) of other
agencies, if applicable] under Award Number(s) [enter the award number(s)].”


Disclaimer: “This report was prepared as an account of work sponsored by an
agency of the United States Government. Neither the United States Government nor
any agency thereof, nor any of their employees, makes any warranty, express or
implied, or assumes any legal liability or responsibility for the accuracy,
completeness, or usefulness of any information, apparatus, product, or process
disclosed, or represents that its use would not infringe privately owned rights.
Reference herein to any specific commercial product, process, or service by
trade name, trademark, manufacturer, or otherwise does not necessarily
constitute or imply its endorsement, recommendation, or favoring by the United
States Government or any agency thereof. The views and opinions of authors
expressed herein do not necessarily state or reflect those of the United States
Government or any agency thereof.”


14.    FEDERAL, STATE, AND MUNICIPAL REQUIREMENTS


You must obtain any required permits and comply with applicable federal, state,
and municipal laws, codes, and regulations for work performed under this award.


15.    INTELLECTUAL PROPERTY PROVISIONS AND CONTACT INFORMATION


a.
The intellectual property provisions applicable to this award are provided as an
attachment to this award or are referenced in the Assistance Agreement. A list
of all intellectual property provisions may be found at:
http://energy.gov/gc/standard-intellectual-property-ip-provisions-financial-assistance-awards



b. Questions regarding intellectual property matters should be referred to the
DOE Award Administrator identified and the Patent Counsel designated as the
service provider for the DOE office that issued the award. The Patent Counsel
for the Golden Field Office is Julia Moody who may be reached at
julia.moody@go.doe.gov or 720-356-1699.

7

--------------------------------------------------------------------------------




16.
NATIONAL SECURITY: CLASSIFIABLE RESULTS ORIGINATING UNDER AN AWARD



a.
This award is intended for unclassified, publicly releasable research. You will
not be granted access to classified information. DOE does not expect that the
results of the research project will involve classified information. Under
certain circumstances, however, a classification review of information
originated under the award may be required. The Department may review research
work generated under this award at any time to determine if it requires
classification.



b.
Executive Order 12958 (60 Fed. Reg. 19,825 (1995)) states that basic scientific
research information not clearly related to the national security shall not be
classified. Nevertheless, some information concerning (among other things)
scientific, technological, or economic matters relating to national security or
cryptology may require classification. If you originate information during the
course of this award that you believe requires classification, you must
promptly:



1.
Notify the DOE Project Officer and the DOE Award Administrator;



2.
Submit the information by registered mail directly to the Director, Office of
Classification and Information Control, SO-10.2; U.S. Department of Energy; P.O.
Box A; Germantown, MD 20875-0963, for classification review.



3.
Restrict access to the information to the maximum extent possible until you are
informed that the information is not classified, but no longer than 30 days
after receipt by the Director, Office of Classification and Information Control



c.
If you originate information concerning the production or utilization of special
nuclear material (i.e., plutonium, uranium enriched in the isotope 233 or 235,
and any other material so determined under section 51 of the Atomic Energy Act)
or nuclear energy, you must:



1.
Notify the DOE Project Officer and the DOE Award Administrator;



2.
Submit the information by registered mail directly to the Director, Office of
Classification and Information Control, SO-10.2; U.S. Department of Energy;
P. O. Box A; Germantown, MD 20875-0963 for classification review within 180 days
of the date the Recipient first discovers or first has reason to believe that
the information is useful in such production or utilization; and



3.
Restrict access to the information to the maximum extent possible until you are
informed that the information is not classified, but no longer than 90 days
after receipt by the Director, Office of Classification and Information Control.



d.
If DOE determines any of the information requires classification, you agree that
the Government may terminate the award by mutual agreement in accordance with

    

8

--------------------------------------------------------------------------------




10 CFR 600.25(d). All material deemed to be classified must be forwarded to DOE,
in a manner specified by DOE.


e.
If DOE does not respond within the specified time periods, you are under no
further obligation to restrict access to the information.



17.    LOBBYING RESTRICTIONS


By accepting funds under this award, you agree that none of the funds obligated
on the award shall be expended, directly or indirectly, to influence
congressional action on any legislation or appropriation matters pending before
Congress, other than to communicate to Members of Congress as described in 18
U.S.C. 1913. This restriction is in addition to those prescribed elsewhere in
statute and regulation.


18.
NOTICE REGARDING THE PURCHASE OF AMERICAN-MADE EQUIPMENT AND PRODUCTS



To the greatest extent practicable, all equipment and products purchased with
funds made available under this award should be American-made.


19.    PROPERTY


Real property and equipment acquired by the Recipient shall be subject to the
rules set forth in 10 CFR 600.130-137, 10 CFR 600.231-233, or 10 CFR
600.320-324, as applicable.


Consistent with the goals and objectives of this project, the Recipient may
continue to use Recipient acquired property beyond the Period of Performance,
without obligation, during the period of such use, to extinguish DOE's
conditional title to such property as described in 10 CFR 600.132-135, 10 CFR
600.231-233, or 600.321-324, subject to the following: (a) the Recipient
continues to utilize such property for the objectives of the project as set
forth in the Statement of Project Objectives; (b) DOE retains the right to
periodically ask for, and the Recipient agrees to provide, reasonable
information concerning the use and condition of the property; and (c) the
Recipient follows the property disposition rules set forth in the applicable
sections of 10 CFR Part 600, if the property is no longer used by the Recipient
for the objectives of the project, and the fair market value of property exceeds
$5,000.


Once the per unit fair market value of the property is less than $5,000,
pursuant to the applicable sections of 10 CFR Part 600, DOE's residual interest
in the property shall be extinguished and the Recipient shall have no further
obligation to the DOE with respect to the property.


The regulations as set forth in 10 CFR Part 600 and the requirements of this
article shall also apply to property in the possession of any team member,
sub-recipient or other entity where such property was acquired in whole or in
part with funds provided by DOE under this award or where such property was
counted as cost-sharing under the award.



9

--------------------------------------------------------------------------------




20.    DECONTAMINATION AND/OR DECOMMISSIONING (D&D) COSTS


Notwithstanding any other provisions of this Agreement, the Government shall not
be responsible for or have any obligation to the Recipient for (i)
Decontamination and/or Decommissioning (D&D) of any of the Recipient's
facilities, or (ii) any costs which may be incurred by the Recipient in
connection with the D&D of any of its facilities due to the performance of the
work under this Agreement, whether said work was performed prior to or
subsequent to the effective date of the Agreement.


21.    INSOLVENCY, BANKRUPTCY OR RECEIVERSHIP


a. You shall immediately notify the DOE of the occurrence of any of the
following events: (i) you or your parent's filing of a voluntary case seeking
liquidation or reorganization under the Bankruptcy Act; (ii) your consent to the
institution of an involuntary case under the Bankruptcy Act against you or your
parent; (iii) the filing of any similar proceeding for or against you or your
parent, or your consent to the dissolution, winding-up or readjustment of your
debts, appointment of a receiver, conservator, trustee, or other officer with
similar powers over you, under any other applicable state or federal law; or
(iv) your insolvency due to its inability to pay debts generally as they become
due.


b. Such notification shall be in writing and shall: (i) specifically set out the
details of the occurrence of an event referenced in paragraph (a); (ii) provide
the facts surrounding that event; and (iii) provide the impact such event will
have on the project being funded by this award.


c. Upon the occurrence of any of the four events described in paragraph a. of
this provision, DOE reserves the right to conduct a review of your award to
determine your compliance with the required elements of the award (including
such items as cost share, progress towards technical project objectives, and
submission of required reports). If the DOE review determines that there are
significant deficiencies or concerns with your performance under the award, DOE
reserves the right to impose additional requirements, as needed, including (i)
change of payment method; or (ii) institute payment controls.


d. Failure of the Recipient to comply with this provision may be considered a
material noncompliance of this financial assistance award by the Contracting
Officer.


22.    INDEMNITY


The Recipient shall indemnify the Government and its officers, agents, or
employees for any and all liability, including litigation expenses and
attorneys' fees, arising from suits, actions, or claims of any character for
death, bodily injury, or loss of or damage to property or to the environment,
resulting from the project, except to the extent that such liability results
from the direct fault or negligence of Government officers, agents or employees,
or to the extent such liability may be covered by applicable allowable costs
provisions. 





10

--------------------------------------------------------------------------------




23.
SPECIAL PROVISIONS RELATING TO WORK FUNDED UNDER AMERICAN RECOVERY AND
REINVESTMENT ACT OF 2009 (May 2009)



Preamble
 
The American Recovery and Reinvestment Act of 2009, Pub. L. 111-5, (Recovery
Act) was enacted to preserve and create jobs and promote economic recovery,
assist those most impacted by the recession, provide investments needed to
increase economic efficiency by spurring technological advances in science and
health, invest in transportation, environmental protection, and other
infrastructure that will provide long-term economic benefits, stabilize State
and local government budgets, in order to minimize and avoid reductions in
essential services and counterproductive State and local tax increases.
Recipients shall use grant funds in a manner that maximizes job creation and
economic benefit.
 
The Recipient shall comply with all terms and conditions in the Recovery Act
relating generally to governance, accountability, transparency, data collection
and resources as specified in Act itself and as discussed below.
 
Recipients should begin planning activities for their first tier subrecipients,
including obtaining a DUNS number (or updating the existing DUNS record), and
registering with the Central Contractor Registration (CCR).
 
Be advised that Recovery Act funds can be used in conjunction with other funding
as necessary to complete projects, but tracking and reporting must be separate
to meet the reporting requirements of the Recovery Act and related guidance. For
projects funded by sources other than the Recovery Act, Contractors must keep
separate records for Recovery Act funds and to ensure those records comply with
the requirements of the Act.
 
The Government has not fully developed the implementing instructions of the
Recovery Act, particularly concerning specific procedural requirements for the
new reporting requirements. The Recipient will be provided these details as they
become available. The Recipient must comply with all requirements of the Act. If
the recipient believes there is any inconsistency between ARRA requirements and
current award terms and conditions, the issues will be referred to the
Contracting Officer for reconciliation.
 
Definitions
 
For purposes of this clause, Covered Funds means funds expended or obligated
from appropriations under the American Recovery and Reinvestment Act of 2009,
Pub. L. 111-5. Covered Funds will have special accounting codes and will be
identified as Recovery Act funds in the grant, cooperative agreement or TIA
and/or modification using Recovery Act funds. Covered Funds must be reimbursed
by September 30, 2015.
 
Non-Federal employer means any employer with respect to covered funds -- the
contractor, subcontractor, grantee, or recipient, as the case may be, if the
contractor, subcontractor, grantee, or recipient is an employer; and any
professional membership organization, certification of other

11

--------------------------------------------------------------------------------




professional body, any agent or licensee of the Federal government, or any
person acting directly or indirectly in the interest of an employer receiving
covered funds; or with respect to covered funds received by a State or local
government, the State or local government receiving the funds and any contractor
or subcontractor receiving the funds and any contractor or subcontractor of the
State or local government; and does not mean any department, agency, or other
entity of the federal government.
 
Recipient means any entity that receives Recovery Act funds directly from the
Federal government (including Recovery Act funds received through grant, loan,
or contract) other than an individual and includes a State that receives
Recovery Act Funds.
 
Special Provisions
 
A. Flow Down Requirement
 
Recipients must include these special terms and conditions in any subaward.
 
B. Segregation of Costs
 
Recipients must segregate the obligations and expenditures related to funding
under the Recovery Act. Financial and accounting systems should be revised as
necessary to segregate, track and maintain these funds apart and separate from
other revenue streams. No part of the funds from the Recovery Act shall be
commingled with any other funds or used for a purpose other than that of making
payments for costs allowable for Recovery Act projects.
 
C. Prohibition on Use of Funds


None of the funds provided under this agreement derived from the American
Recovery and Reinvestment Act of 2009, Pub. L. 111-5, may be used by any State
or local government, or any private entity, for any casino or other gambling
establishment, aquarium, zoo, golf course, or swimming pool.


D. Access to Records
  
With respect to each financial assistance agreement awarded utilizing at least
some of the funds appropriated or otherwise made available by the American
Recovery and Reinvestment Act of 2009, Pub. L. 111-5, any representative of an
appropriate inspector general appointed under section 3 or 8G of the Inspector
General Act of 1988 (5 U.S.C. App.) or of the Comptroller General is authorized
--
(1) to examine any records of the contractor or grantee, any of its
subcontractors or subgrantees, or any State or local agency administering such
contract that pertain to, and involve transactions that relate to, the
subcontract, subcontract, grant, or subgrant; and
(2) to interview any officer or employee of the contractor, grantee, subgrantee,
or agency regarding such transactions.





12

--------------------------------------------------------------------------------




E. Publication
 
An application may contain technical data and other data, including trade
secrets and/or privileged or confidential information, which the applicant does
not want disclosed to the public or used by the Government for any purpose other
than the application. To protect such data, the applicant should specifically
identify each page including each line or paragraph thereof containing the data
to be protected and mark the cover sheet of the application with the following
Notice as well as referring to the Notice on each page to which the Notice
applies:


Notice of Restriction on Disclosure and Use of Data
The data contained in pages ---- of this application have been submitted in
confidence and contain trade secrets or proprietary information, and such data
shall be used or disclosed only for evaluation purposes, provided that if this
applicant receives an award as a result of or in connection with the submission
of this application, DOE shall have the right to use or disclose the data here
to the extent provided in the award. This restriction does not limit the
Government's right to use or disclose data obtained without restriction from any
source, including the applicant.
 
Information about this agreement will be published on the Internet and linked to
the website www.recovery.gov, maintained by the Accountability and Transparency
Board. The Board may exclude posting contractual or other information on the
website on a case-by-case basis when necessary to protect national security or
to protect information that is not subject to disclosure under sections 552 and
552a of title 5, United States Code.


F. Protecting State and Local Government and Contractor Whistleblowers.
 
The requirements of Section 1553 of the Act are summarized below. They include,
but are not limited to:
 
Prohibition on Reprisals: An employee of any non-Federal employer receiving
covered funds under the American Recovery and Reinvestment Act of 2009, Pub. L.
111-5, may not be discharged, demoted, or otherwise discriminated against as a
reprisal for disclosing, including a disclosure made in the ordinary course of
an employee's duties, to the Accountability and Transparency Board, an inspector
general, the Comptroller General, a member of Congress, a State or Federal
regulatory or law enforcement agency, a person with supervisory authority over
the employee (or other person working for the employer who has the authority to
investigate, discover or terminate misconduct), a court or grant jury, the head
of a Federal agency, or their representatives information that the employee
believes is evidence of:
- gross management of an agency contract or grant relating to covered funds;
- a gross waste of covered funds;
- a substantial and specific danger to public health or safety related to the
implementation or use of covered funds;
- an abuse of authority related to the implementation or use of covered funds;
or
- as violation of law, rule, or regulation related to an agency contract
(including the competition for or negotiation of a contract) or grant, awarded
or issued relating to covered funds.
 

13

--------------------------------------------------------------------------------




Agency Action: Not later than 30 days after receiving an inspector general
report of an alleged reprisal, the head of the agency shall determine whether
there is sufficient basis to conclude that the non-Federal employer has
subjected the employee to a prohibited reprisal. The agency shall either issue
an order denying relief in whole or in part or shall take one or more of the
following actions:
- Order the employer to take affirmative action to abate the reprisal.
- Order the employer to reinstate the person to the position that the person
held before the reprisal, together with compensation including back pay,
compensatory damages, employment benefits, and other terms and conditions of
employment that would apply to the person in that position if the reprisal had
not been taken.
- Order the employer to pay the employee an amount equal to the aggregate amount
of all costs and expenses (including attorneys' fees and expert witnesses' fees)
that were reasonably incurred by the employee for or in connection with,
bringing the complaint regarding the reprisal, as determined by the head of a
court of competent jurisdiction.
 
Nonenforceablity of Certain Provisions Waiving Rights and remedies or Requiring
Arbitration: Except as provided in a collective bargaining agreement, the rights
and remedies provided to aggrieved employees by this section may not be waived
by any agreement, policy, form, or condition of employment, including any
predispute arbitration agreement. No predispute arbitration agreement shall be
valid or enforceable if it requires arbitration of a dispute arising out of this
section.
 
Requirement to Post Notice of Rights and Remedies: Any employer receiving
covered funds under the American Recovery and Reinvestment Act of 2009, Pub. L.
111-5, shall post notice of the rights and remedies as required therein. (Refer
to section 1553 of the American Recovery and Reinvestment Act of 2009, Pub. L.
111-5, www.Recovery.gov, for specific requirements of this section and
prescribed language for the notices.).


G. RESERVED


H. False Claims Act
 
Recipient and sub-recipients shall promptly refer to the DOE or other
appropriate Inspector General any credible evidence that a principal, employee,
agent, contractor, sub-grantee, subcontractor or other person has submitted a
false claim under the False Claims Act or has committed a criminal or civil
violation of laws pertaining to fraud, conflict of interest, bribery, gratuity
or similar misconduct involving those funds.
 
I. Information in Support of Recovery Act Reporting
 
Recipient may be required to submit backup documentation for expenditures of
funds under the Recovery Act including such items as timecards and invoices.
Recipient shall provide copies of backup documentation at the request of the
Contracting Officer or designee.
 



14

--------------------------------------------------------------------------------




J. Availability of Funds
 
Funds appropriated under the Recovery Act and obligated to this award are
available for reimbursement of costs until September 30, 2015.


24.
REPORTING AND REGISTRATION REQUIREMENTS UNDER SECTION 1512 OF THE RECOVERY ACT

(a) This award requires the recipient to complete projects or activities which
are funded under the American Recovery and Reinvestment Act of 2009 (Recovery
Act) and to report on use of Recovery Act funds provided through this award.
Information from these reports will be made available to the public.
(b) The reports are due no later than ten calendar days after each calendar
quarter in which the Recipient receives the assistance award funded in whole or
in part by the Recovery Act.
(c) Recipients and their first-tier subrecipients must maintain current
registrations in the Central Contractor Registration (http://www.ccr.gov) at all
times during which they have active federal awards funded with Recovery Act
funds. A Dun and Bradstreet Data Universal Numbering System (DUNS) Number
(http://www.dnb.com) is one of the requirements for registration in the Central
Contractor Registration.
(d) The recipient shall report the information described in section 1512(c) of
the Recovery Act using the reporting instructions and data elements that will be
provided online at http://www.FederalReporting.gov and ensure that any
information that is pre-filled is corrected or updated as needed.


25.
REQUIRED USE OF AMERICAN IRON, STEEL, AND MANUFACTURED GOODS - SECTION 1605 OF
THE AMERICAN RECOVERY AND REINVESTMENT ACT OF 2009



If the Recipient determines at any time that any construction, alteration, or
repair activity on a public building or public works will be performed during
the course of the project, the Recipient shall notify the Contracting Officer
prior to commencing such work and the following provisions shall apply.
(a) Definitions. As used in this award term and condition-
(1) Manufactured good means a good brought to the construction site for
incorporation into the building or work that has been-
(i) Processed into a specific form and shape; or
(ii) Combined with other raw material to create a material that has different
properties than the properties of the individual raw materials.

15

--------------------------------------------------------------------------------




(2) Public building and public work means a public building of, and a public
work of, a governmental entity (the United States; the District of Columbia;
commonwealths, territories, and minor outlying islands of the United States;
State and local governments; and multi-State, regional, or interstate entities
which have governmental functions). These buildings and works may include,
without limitation, bridges, dams, plants, highways, parkways, streets, subways,
tunnels, sewers, mains, power lines, pumping stations, heavy generators,
railways, airports, terminals, docks, piers, wharves, ways, lighthouses, buoys,
jetties, breakwaters, levees, and canals, and the construction, alteration,
maintenance, or repair of such buildings and works.
(3) Steel means an alloy that includes at least 50 percent iron, between .02 and
2 percent carbon, and may include other elements.
(b) Domestic preference. (1) This award term and condition implements Section
1605 of the American Recovery and Reinvestment Act of 2009 (Recovery Act) (Pub.
L. 111-5), by requiring that all iron, steel, and manufactured goods used in the
project are produced in the United States except as provided in paragraph (b)(3)
of this section and condition.
(2) This requirement does not apply to the material listed by the Federal
Government as follows:
none
(3) The award official may add other iron, steel, and/or manufactured goods to
the list in paragraph (b)(2) of this section and condition if the Federal
Government determines that-
(i) The cost of the domestic iron, steel, and/or manufactured goods would be
unreasonable. The cost of domestic iron, steel, or manufactured goods used in
the project is unreasonable when the cumulative cost of such material will
increase the cost of the overall project by more than 25 percent;
(ii) The iron, steel, and/or manufactured good is not produced, or manufactured
in the United States in sufficient and reasonably available quantities and of a
satisfactory quality; or
(iii) The application of the restriction of section 1605 of the Recovery Act
would be inconsistent with the public interest.
(c) Request for determination of inapplicability of Section 1605 of the Recovery
Act . (1)(i) Any recipient request to use foreign iron, steel, and/or
manufactured goods in accordance with paragraph (b)(3) of this section shall
include adequate information for Federal Government evaluation of the request,
including-
(A) A description of the foreign and domestic iron, steel, and/or manufactured
goods;
(B) Unit of measure;
(C) Quantity;

16

--------------------------------------------------------------------------------




(D) Cost;
(E) Time of delivery or availability;
(F) Location of the project;
(G) Name and address of the proposed supplier; and
(H) A detailed justification of the reason for use of foreign iron, steel,
and/or manufactured goods cited in accordance with paragraph (b)(3) of this
section.
(ii) A request based on unreasonable cost shall include a reasonable survey of
the market and a completed cost comparison table in the format in paragraph (d)
of this section.
(iii) The cost of iron, steel, and/or manufactured goods material shall include
all delivery costs to the construction site and any applicable duty.
(iv) Any recipient request for a determination submitted after Recovery Act
funds have been obligated for a project for construction, alteration,
maintenance, or repair shall explain why the recipient could not reasonably
foresee the need for such determination and could not have requested the
determination before the funds were obligated. If the recipient does not submit
a satisfactory explanation, the award official need not make a determination.
(2) If the Federal Government determines after funds have been obligated for a
project for construction, alteration, maintenance, or repair that an exception
to section 1605 of the Recovery Act applies, the award official will amend the
award to allow use of the foreign iron, steel, and/or relevant manufactured
goods. When the basis for the exception is nonavailability or public interest,
the amended award shall reflect adjustment of the award amount, redistribution
of budgeted funds, and/or other actions taken to cover costs associated with
acquiring or using the foreign iron, steel, and/or relevant manufactured goods.
When the basis for the exception is the unreasonable cost of the domestic iron,
steel, or manufactured goods, the award official shall adjust the award amount
or redistribute budgeted funds by at least the differential established in 2 CFR
176.110(a).
(3) Unless the Federal Government determines that an exception to section 1605
of the Recovery Act applies, use of foreign iron, steel, and/or manufactured
goods is noncompliant with section 1605 of the American Recovery and
Reinvestment Act.

17

--------------------------------------------------------------------------------




(d) Data. To permit evaluation of requests under paragraph (b) of this section
based on unreasonable cost, the Recipient shall include the following
information and any applicable supporting data based on the survey of suppliers:
Foreign and Domestic Items Cost Comparison
Description
Unit of measure
Quantity
Cost
(dollars)*
Item 1:
 
 
 
     Foreign steel, iron, or manufactured good
_________
_________
_________
     Domestic steel, iron, or manufactured good
_________
_________
_________
Item 2:
 
 
 
     Foreign steel, iron, or manufactured good
_________
_________
_________
     Domestic steel, iron, or manufactured good
_________
_________
_________

List name, address, telephone number, email address, and contact for suppliers
surveyed. Attach copy of response; if oral, attach summary.
Include other applicable supporting information.
*Include all delivery costs to the construction site.


26.
REQUIRED USE OF AMERICAN IRON, STEEL, AND MANUFACTURED GOODS (COVERED UNDER
INTERNATIONAL AGREEMENTS) - SECTION 1605 OF THE AMERICAN RECOVERY AND
REINVESTMENT ACT OF 2009

(a) Definitions. As used in this award term and condition-
Designated country - (1) A World Trade Organization Government Procurement
Agreement country (Aruba, Austria, Belgium, Bulgaria, Canada, Cyprus, Czech
Republic, Denmark, Estonia, Finland, France, Germany, Greece, Hong Kong,
Hungary, Iceland, Ireland, Israel, Italy, Japan, Korea (Republic of), Latvia,
Liechtenstein, Lithuania, Luxembourg, Malta, Netherlands, Norway, Poland,
Portugal, Romania, Singapore, Slovak Republic, Slovenia, Spain, Sweden,
Switzerland, and United Kingdom;
(2) A Free Trade Agreement (FTA) country (Australia, Bahrain, Canada, Chile,
Costa Rica, Dominican Republic, El Salvador, Guatemala, Honduras, Israel,
Mexico, Morocco, Nicaragua, Oman, Peru, or Singapore); or
(3) A United States-European Communities Exchange of Letters (May 15, 1995)
country: Austria, Belgium, Bulgaria, Cyprus, Czech Republic, Denmark, Estonia,
Finland, France,

18

--------------------------------------------------------------------------------




Germany, Greece, Hungary, Ireland, Italy, Latvia, Lithuania, Luxembourg, Malta,
Netherlands, Poland, Portugal, Romania, Slovak Republic, Slovenia, Spain,
Sweden, and United Kingdom.
Designated country iron, steel, and/or manufactured goods - (1) Is wholly the
growth, product, or manufacture of a designated country; or
(2) In the case of a manufactured good that consist in whole or in part of
materials from another country, has been substantially transformed in a
designated country into a new and different manufactured good distinct from the
materials from which it was transformed.
Domestic iron, steel, and/or manufactured good - (1) Is wholly the growth,
product, or manufacture of the United States; or
(2) In the case of a manufactured good that consists in whole or in part of
materials from another country, has been substantially transformed in the United
States into a new and different manufactured good distinct from the materials
from which it was transformed. There is no requirement with regard to the origin
of components or subcomponents in manufactured goods or products, as long as the
manufacture of the goods occurs in the United States.
Foreign iron, steel, and/or manufactured good means iron, steel and/or
manufactured good that is not domestic or designated country iron, steel, and/or
manufactured good.
Manufactured good means a good brought to the construction site for
incorporation into the building or work that has been-
(1) Processed into a specific form and shape; or
(2) Combined with other raw material to create a material that has different
properties than the properties of the individual raw materials.
Public building and public work means a public building of, and a public work
of, a governmental entity (the United States; the District of Columbia;
commonwealths, territories, and minor outlying islands of the United States;
State and local governments; and multi-State, regional, or interstate entities
which have governmental functions). These buildings and works may include,
without limitation, bridges, dams, plants, highways, parkways, streets, subways,
tunnels, sewers, mains, power lines, pumping stations, heavy generators,
railways, airports, terminals, docks, piers, wharves, ways, lighthouses, buoys,
jetties, breakwaters, levees, and canals, and the construction, alteration,
maintenance, or repair of such buildings and works.
Steel means an alloy that includes at least 50 percent iron, between .02 and 2
percent carbon, and may include other elements.
(b) Iron, steel, and manufactured goods. (1) The award term and condition
described in this section implements-

19

--------------------------------------------------------------------------------




(i) Section 1605(a) of the American Recovery and Reinvestment Act of 2009 (Pub.
L. 111-5) (Recovery Act), by requiring that all iron, steel, and manufactured
goods used in the project are produced in the United States; and
(ii) Section 1605(d), which requires application of the Buy American requirement
in a manner consistent with U.S. obligations under international agreements. The
restrictions of section 1605 of the Recovery Act do not apply to designated
country iron, steel, and/or manufactured goods. The Buy American requirement in
section 1605 shall not be applied where the iron, steel or manufactured goods
used in the project are from a Party to an international agreement that
obligates the recipient to treat the goods and services of that Party the same
as domestic goods and services. This obligation shall only apply to projects
with an estimated value of $7,443,000 or more.
(2) The recipient shall use only domestic or designated country iron, steel, and
manufactured goods in performing the work funded in whole or part with this
award, except as provided in paragraphs (b)(3) and (b)(4) of this section.
(3) The requirement in paragraph (b)(2) of this section does not apply to the
iron, steel, and manufactured goods listed by the Federal Government as follows:
none
(4) The award official may add other iron, steel, and manufactured goods to the
list in paragraph (b)(3) of this section if the Federal Government determines
that-
(i) The cost of domestic iron, steel, and/or manufactured goods would be
unreasonable. The cost of domestic iron, steel, and/or manufactured goods used
in the project is unreasonable when the cumulative cost of such material will
increase the overall cost of the project by more than 25 percent;
(ii) The iron, steel, and/or manufactured good is not produced, or manufactured
in the United States in sufficient and reasonably available commercial
quantities of a satisfactory quality; or
(iii) The application of the restriction of section 1605 of the Recovery Act
would be inconsistent with the public interest.
(c) Request for determination of inapplicability of section 1605 of the Recovery
Act or the Buy American Act. (1)(i) Any recipient request to use foreign iron,
steel, and/or manufactured goods in accordance with paragraph (b)(4) of this
section shall include adequate information for Federal Government evaluation of
the request, including-
(A) A description of the foreign and domestic iron, steel, and/or manufactured
goods;
(B) Unit of measure;
(C) Quantity;

20

--------------------------------------------------------------------------------




(D) Cost;
(E) Time of delivery or availability;
(F) Location of the project;
(G) Name and address of the proposed supplier; and
(H) A detailed justification of the reason for use of foreign iron, steel,
and/or manufactured goods cited in accordance with paragraph (b)(4) of this
section.
(ii) A request based on unreasonable cost shall include a reasonable survey of
the market and a completed cost comparison table in the format in paragraph (d)
of this section.
(iii) The cost of iron, steel, or manufactured goods shall include all delivery
costs to the construction site and any applicable duty.
(iv) Any recipient request for a determination submitted after Recovery Act
funds have been obligated for a project for construction, alteration,
maintenance, or repair shall explain why the recipient could not reasonably
foresee the need for such determination and could not have requested the
determination before the funds were obligated. If the recipient does not submit
a satisfactory explanation, the award official need not make a determination.
(2) If the Federal Government determines after funds have been obligated for a
project for construction, alteration, maintenance, or repair that an exception
to section 1605 of the Recovery Act applies, the award official will amend the
award to allow use of the foreign iron, steel, and/or relevant manufactured
goods. When the basis for the exception is nonavailability or public interest,
the amended award shall reflect adjustment of the award amount, redistribution
of budgeted funds, and/or other appropriate actions taken to cover costs
associated with acquiring or using the foreign iron, steel, and/or relevant
manufactured goods. When the basis for the exception is the unreasonable cost of
the domestic iron, steel, or manufactured goods, the award official shall adjust
the award amount or redistribute budgeted funds, as appropriate, by at least the
differential established in 2 CFR 176.110(a).
(3) Unless the Federal Government determines that an exception to section 1605
of the Recovery Act applies, use of foreign iron, steel, and/or manufactured
goods other than designated country iron, steel, and/or manufactured goods is
noncompliant with the applicable Act.
(d) Data. To permit evaluation of requests under paragraph (b) of this section
based on unreasonable cost, the applicant shall include the following
information and any applicable supporting data based on the survey of suppliers:



21

--------------------------------------------------------------------------------




Foreign and Domestic Items Cost Comparison
Description
Unit of measure
Quantity
Cost
(dollars)*
Item 1:
 
 
 
     Foreign steel, iron, or manufactured good
_________
_________
_________
     Domestic steel, iron, or manufactured good
_________
_________
_________
Item 2:
 
 
 
     Foreign steel, iron, or manufactured good
_________
_________
_________
     Domestic steel, iron, or manufactured good
_________
_________
_________

List name, address, telephone number, email address, and contact for suppliers
surveyed. Attach copy of response; if oral, attach summary.
Include other applicable supporting information.
*Include all delivery costs to the construction site.




27.
RECOVERY ACT TRANSACTIONS LISTED IN SCHEDULE OF EXPENDITURES OF FEDERAL AWARDS
AND RECIPIENT RESPONSIBILITIES FOR INFORMING SUBRECIPIENTS

(a) To maximize the transparency and accountability of funds authorized under
the American Recovery and Reinvestment Act of 2009 (Pub. L. 111-5) (Recovery
Act) as required by Congress and in accordance with 2 CFR 215.21 “Uniform
Administrative Requirements for Grants and Agreements” and OMB Circular A-102
Common Rules provisions, recipients agree to maintain records that identify
adequately the source and application of Recovery Act funds. OMB Circular A-102
is available at http://www.whitehouse.gov/omb/circulars/a102/a102.html.
(b) For recipients covered by the Single Audit Act Amendments of 1996 and OMB
Circular A-133, “Audits of States, Local Governments, and Non-Profit
Organizations,” recipients agree to separately identify the expenditures for
Federal awards under the Recovery Act on the Schedule of Expenditures of Federal
Awards (SEFA) and the Data Collection Form (SF-SAC) required by OMB Circular
A-133. OMB Circular A-133 is available at
http://www.whitehouse.gov/omb/circulars/a133/a133.html. This shall be
accomplished by identifying expenditures for Federal awards made under the
Recovery Act separately on the SEFA, and as separate rows under Item 9 of Part
III on the SF-SAC by CFDA number, and inclusion of the prefix “ARRA-” in
identifying the name of the Federal program on the SEFA and as the first
characters in Item 9d of Part III on the SF-SAC.

22

--------------------------------------------------------------------------------




(c) Recipients agree to separately identify to each subrecipient, and document
at the time of subaward and at the time of disbursement of funds, the Federal
award number, CFDA number, and amount of Recovery Act funds. When a recipient
awards Recovery Act funds for an existing program, the information furnished to
subrecipients shall distinguish the subawards of incremental Recovery Act funds
from regular subawards under the existing program.
(d) Recipients agree to require their subrecipients to include on their SEFA
information to specifically identify Recovery Act funding similar to the
requirements for the recipient SEFA described above. This information is needed
to allow the recipient to properly monitor subrecipient expenditure of ARRA
funds as well as oversight by the Federal awarding agencies, Offices of
Inspector General and the Government Accountability Office.


28.    WAGE RATE REQUIREMENTS UNDER SECTION 1606 OF THE RECOVERY ACT
(a) Section 1606 of the Recovery Act requires that all laborers and mechanics
employed by contractors and subcontractors on projects funded directly by or
assisted in whole or in part by and through the Federal Government pursuant to
the Recovery Act shall be paid wages at rates not less than those prevailing on
projects of a character similar in the locality as determined by the Secretary
of Labor in accordance with subchapter IV of chapter 31 of title 40, United
States Code.
Pursuant to Reorganization Plan No. 14 and the Copeland Act, 40 U.S.C. 3145, the
Department of Labor has issued regulations at 29 CFR parts 1, 3, and 5 to
implement the Davis-Bacon and related Acts. Regulations in 29 CFR 5.5 instruct
agencies concerning application of the standard Davis-Bacon contract clauses set
forth in that section. Federal agencies providing grants, cooperative
agreements, and loans under the Recovery Act shall ensure that the standard
Davis-Bacon contract clauses found in 29 CFR 5.5(a) are incorporated in any
resultant covered contracts that are in excess of $2,000 for construction,
alteration or repair (including painting and decorating).
(b) For additional guidance on the wage rate requirements of section 1606,
contact your awarding agency. Recipients of grants, cooperative agreements and
loans should direct their initial inquiries concerning the application of
Davis-Bacon requirements to a particular federally assisted project to the
Federal agency funding the project. The Secretary of Labor retains final
coverage authority under Reorganization Plan Number 14.


29.
DAVIS BACON ACT AND CONTRACT WORK HOURS AND SAFETY STANDARDS ACT



If the Recipient determines at any time that any construction, alteration, or
repair activity as defined by 29 CFR 5.2(j)
(http://cfr.vlex.com/vid/5-2-definitions-19681309) will be performed during the
course of the project, the Recipient shall notify the Contracting Officer prior
to commencing such work and the following provisions shall apply. A modification
to the award

23

--------------------------------------------------------------------------------




which incorporates the appropriate Davis-Bacon wage rate determination(s) will
constitute the Contracting Officer's approval to proceed.


Definitions: For purposes of this provision, “Davis Bacon Act and Contract Work
Hours and Safety Standards Act,” the following definitions are applicable:


(1) “Award” means any grant, cooperative agreement or technology investment
agreement made with Recovery Act funds by the Department of Energy (DOE) to a
Recipient. Such Award must require compliance with the labor standards clauses
and wage rate requirements of the Davis-Bacon Act (DBA) for work performed by
all laborers and mechanics employed by Recipients (other than a unit of State or
local government whose own employees perform the construction) Subrecipients,
Contractors, and subcontractors.


(2) “Contractor” means an entity that enters into a Contract. For purposes of
these clauses, Contractor shall include (as applicable) prime contractors,
Recipients, Subrecipients, and Recipients' or Subrecipients' contractors,
subcontractors, and lower-tier subcontractors. “Contractor” does not mean a unit
of State or local government where construction is performed by its own
employees.”


(3) “Contract” means a contract executed by a Recipient, Subrecipient, prime
contractor, or any tier subcontractor for construction, alteration, or repair.
It may also mean (as applicable) (i) financial assistance instruments such as
grants, cooperative agreements, technology investment agreements, and loans;
and, (ii) Sub awards, contracts and subcontracts issued under financial
assistance agreements. “Contract” does not mean a financial assistance
instrument with a unit of State or local government where construction is
performed by its own employees.


(4) “Contracting Officer” means the DOE official authorized to execute an Award
on behalf of DOE and who is responsible for the business management and
non-program aspects of the financial assistance process.


(5) “Recipient” means any entity other than an individual that receives an Award
of Federal funds in the form of a grant, cooperative agreement, or technology
investment agreement directly from the Federal Government and is financially
accountable for the use of any DOE funds or property, and is legally responsible
for carrying out the terms and conditions of the program and Award.


(6) “Subaward” means an award of financial assistance in the form of money, or
property in lieu of money, made under an award by a Recipient to an eligible
Subrecipient or by a Subrecipient to a lower-tier subrecipient. The term
includes financial assistance when provided by any legal agreement, even if the
agreement is called a contract, but does not include the Recipient's procurement
of goods and services to carry out the program nor does it include any form of
assistance which is excluded from the definition of “Award” above.



24

--------------------------------------------------------------------------------




(7) “Subrecipient” means a non-Federal entity that expends Federal funds
received from a Recipient to carry out a Federal program, but does not include
an individual that is a beneficiary of such a program.


(a) Davis Bacon Act


(1) Minimum wages.


(i) All laborers and mechanics employed or working upon the site of the work (or
under the United States Housing Act of 1937 or under the Housing Act of 1949 in
the construction or development of the project), will be paid unconditionally
and not less often than once a week, and, without subsequent deduction or rebate
on any account (except such payroll deductions as are permitted by regulations
issued by the Secretary of Labor under the Copeland Act (29 CFR part 3)), the
full amount of wages and bona fide fringe benefits (or cash equivalents thereof)
due at time of payment computed at rates not less than those contained in the
wage determination of the Secretary of Labor which is attached hereto and made a
part hereof, regardless of any contractual relationship which may be alleged to
exist between the Contractor and such laborers and mechanics.


Contributions made or costs reasonably anticipated for bona fide fringe benefits
under section 1(b)(2) of the Davis-Bacon Act on behalf of laborers or mechanics
are considered wages paid to such laborers or mechanics, subject to the
provisions of paragraph (a)(1)(iv) of this section; also, regular contributions
made or costs incurred for more than a weekly period (but not less often than
quarterly) under plans, funds, or programs which cover the particular weekly
period, are deemed to be constructively made or incurred during such weekly
period. Such laborers and mechanics shall be paid the appropriate wage rate and
fringe benefits on the wage determination for the classification of work
actually performed, without regard to skill, except as provided in § 5.5(a)(4).
Laborers or mechanics performing work in more than one classification may be
compensated at the rate specified for each classification for the time actually
worked therein, provided that the employer's payroll records accurately set
forth the time spent in each classification in which work is performed. The wage
determination (including any additional classification and wage rates conformed
under paragraph (a)(1)(ii) of this section) and the Davis-Bacon poster (WH-1321)
shall be posted at all times by the Contractor and its subcontractors at the
site of the work in a prominent and accessible place where it can be easily seen
by the workers.


(ii)(A) The Contracting Officer shall require that any class of laborers or
mechanics, including helpers, which is not listed in the wage determination and
which is to be employed under the Contract shall be classified in conformance
with the wage determination. The Contracting Officer shall approve an additional
classification and wage rate and fringe benefits therefore only when the
following criteria have been met:



25

--------------------------------------------------------------------------------




(1) The work to be performed by the classification requested is not performed by
a classification in the wage determination;


(2) The classification is utilized in the area by the construction industry; and


(3) The proposed wage rate, including any bona fide fringe benefits, bears a
reasonable relationship to the wage rates contained in the wage determination.


(B) If the Contractor and the laborers and mechanics to be employed in the
classification (if known), or their representatives, and the Contracting Officer
agree on the classification and wage rate (including the amount designated for
fringe benefits where appropriate), a report of the action taken shall be sent
by the Contracting Officer to the Administrator of the Wage and Hour Division,
U.S. Department of Labor, Washington, DC 20210. The Administrator, or an
authorized representative, will approve, modify, or disapprove every additional
classification action within 30 days of receipt and so advise the Contracting
Officer or will notify the Contracting Officer within the 30-day period that
additional time is necessary.


(C) In the event the Contractor, the laborers or mechanics to be employed in the
classification or their representatives, and the Contracting Officer do not
agree on the proposed classification and wage rate (including the amount
designated for fringe benefits, where appropriate), the Contracting Officer
shall refer the questions, including the views of all interested parties and the
recommendation of the Contracting Officer, to the Administrator for
determination. The Administrator, or an authorized representative, will issue a
determination within 30 days of receipt and so advise the Contracting Officer or
will notify the Contracting Officer within the 30-day period that additional
time is necessary.


(D) The wage rate (including fringe benefits where appropriate) determined
pursuant to paragraphs (a)(1)(ii)(B) or (C) of this section, shall be paid to
all workers performing work in the classification under this Contract from the
first day on which work is performed in the classification.


(iii) Whenever the minimum wage rate prescribed in the Contract for a class of
laborers or mechanics includes a fringe benefit which is not expressed as an
hourly rate, the Contractor shall either pay the benefit as stated in the wage
determination or shall pay another bona fide fringe benefit or an hourly cash
equivalent thereof.


(iv) If the Contractor does not make payments to a trustee or other third
person, the Contractor may consider as part of the wages of any laborer or
mechanic the amount of any costs reasonably anticipated in providing bona fide
fringe benefits

26

--------------------------------------------------------------------------------




under a plan or program, provided that the Secretary of Labor has found, upon
the written request of the Contractor, that the applicable standards of the
Davis-Bacon Act have been met. The Secretary of Labor may require the Contractor
to set aside in a separate account assets for the meeting of obligations under
the plan or program.


(2) Withholding. The Department of Energy or the Recipient or Subrecipient shall
upon its own action or upon written request of an authorized representative of
the Department of Labor withhold or cause to be withheld from the Contractor
under this Contract or any other Federal contract with the same prime
contractor, or any other federally-assisted contract subject to Davis-Bacon
prevailing wage requirements, which is held by the same prime contractor, so
much of the accrued payments or advances as may be considered necessary to pay
laborers and mechanics, including apprentices, trainees, and helpers, employed
by the Contractor or any subcontractor the full amount of wages required by the
Contract. In the event of failure to pay any laborer or mechanic, including any
apprentice, trainee, or helper, employed or working on the site of the work (or
under the United States Housing Act of 1937 or under the Housing Act of 1949 in
the construction or development of the project), all or part of the wages
required by the Contract, the Department of Energy, Recipient, or Subrecipient,
may, after written notice to the Contractor, sponsor, applicant, or owner, take
such action as may be necessary to cause the suspension of any further payment,
advance, or guarantee of funds until such violations have ceased.


(3) Payrolls and basic records.


(i) Payrolls and basic records relating thereto shall be maintained by the
Contractor during the course of the work and preserved for a period of three
years thereafter for all laborers and mechanics working at the site of the work
(or under the United States Housing Act of 1937, or under the Housing Act of
1949, in the construction or development of the project). Such records shall
contain the name, address, and social security number of each such worker, his
or her correct classification, hourly rates of wages paid (including rates of
contributions or costs anticipated for bona fide fringe benefits or cash
equivalents thereof of the types described in section 1(b)(2)(B) of the
Davis-Bacon Act), daily and weekly number of hours worked, deductions made, and
actual wages paid. Whenever the Secretary of Labor has found under 29 CFR
5.5(a)(1)(iv) that the wages of any laborer or mechanic include the amount of
any costs reasonably anticipated in providing benefits under a plan or program
described in section 1(b)(2)(B) of the Davis-Bacon Act, the Contractor shall
maintain records which show that the commitment to provide such benefits is
enforceable, that the plan or program is financially responsible, and that the
plan or program has been communicated in writing to the laborers or mechanics
affected, and records which show the costs anticipated or the actual cost
incurred in providing such benefits. Contractors employing apprentices or
trainees under approved programs shall maintain written evidence of the
registration of apprenticeship programs and certification

27

--------------------------------------------------------------------------------




of trainee programs, the registration of the apprentices and trainees, and the
ratios and wage rates prescribed in the applicable programs.


(ii) (A) The Contractor shall submit weekly for each week in which any Contract
work is performed a copy of all payrolls to the Department of Energy if the
agency is a party to the Contract, but if the agency is not such a party, the
Contractor will submit the payrolls to the Recipient or Subrecipient (as
applicable), applicant, sponsor, or owner, as the case may be, for transmission
to the Department of Energy. The payrolls submitted shall set out accurately and
completely all of the information required to be maintained under 29 CFR
5.5(a)(3)(i), except that full social security numbers and home addresses shall
not be included on weekly transmittals. Instead, the payrolls shall only need to
include an individually identifying number for each employee (e.g., the last
four digits of the employee's social security number). The required weekly
payroll information may be submitted in any form desired. Optional Form WH-347
is available for this purpose from the Wage and Hour Division Web site at
http://www.dol.gov/esa/whd/forms/wh347instr.htm or its successor site. The prime
Contractor is responsible for the submission of copies of payrolls by all
subcontractors. Contractors and subcontractors shall maintain the full social
security number and current address of each covered worker, and shall provide
them upon request to the Department of Energy if the agency is a party to the
Contract, but if the agency is not such a party, the Contractor will submit them
to the Recipient or Subrecipient (as applicable), applicant, sponsor, or owner,
as the case may be, for transmission to the Department of Energy, the
Contractor, or the Wage and Hour Division of the Department of Labor for
purposes of an investigation or audit of compliance with prevailing wage
requirements. It is not a violation of this section for a prime contractor to
require a subcontractor to provide addresses and social security numbers to the
prime contractor for its own records, without weekly submission to the
sponsoring government agency (or the Recipient or Subrecipient (as applicable),
applicant, sponsor, or owner).


(B) Each payroll submitted shall be accompanied by a “Statement of Compliance,”
signed by the Contractor or subcontractor or his or her agent who pays or
supervises the payment of the persons employed under the Contract and shall
certify the following:


(1) That the payroll for the payroll period contains the information required to
be provided under § 5.5 (a)(3)(ii) of Regulations, 29 CFR part 5, the
appropriate information is being maintained under § 5.5 (a)(3)(i) of
Regulations, 29 CFR part 5, and that such information is correct and complete;


(2) That each laborer or mechanic (including each helper, apprentice, and
trainee) employed on the Contract during the payroll period has been paid the
full weekly wages earned, without rebate, either directly or indirectly,

28

--------------------------------------------------------------------------------




and that no deductions have been made either directly or indirectly from the
full wages earned, other than permissible deductions as set forth in
Regulations, 29 CFR part 3;


(3) That each laborer or mechanic has been paid not less than the applicable
wage rates and fringe benefits or cash equivalents for the classification of
work performed, as specified in the applicable wage determination incorporated
into the Contract.


(C) The weekly submission of a properly executed certification set forth on the
reverse side of Optional Form WH-347 shall satisfy the requirement for
submission of the “Statement of Compliance” required by paragraph (a)(3)(ii)(B)
of this section.


(D) The falsification of any of the above certifications may subject the
Contractor or subcontractor to civil or criminal prosecution under section 1001
of title 18 and section 3729 of title 31 of the United States Code.


(iii) The Contractor or subcontractor shall make the records required under
paragraph (a)(3)(i) of this section available for inspection, copying, or
transcription by authorized representatives of the Department of Energy or the
Department of Labor, and shall permit such representatives to interview
employees during working hours on the job. If the Contractor or subcontractor
fails to submit the required records or to make them available, the Federal
agency may, after written notice to the Contractor, sponsor, applicant, or
owner, take such action as may be necessary to cause the suspension of any
further payment, advance, or guarantee of funds. Furthermore, failure to submit
the required records upon request or to make such records available may be
grounds for debarment action pursuant to 29 CFR 5.12.


(4) Apprentices and trainees-


(i) Apprentices. Apprentices will be permitted to work at less than the
predetermined rate for the work they performed when they are employed pursuant
to and individually registered in a bona fide apprenticeship program registered
with the U.S. Department of Labor, Employment and Training Administration,
Office of Apprenticeship Training, Employer and Labor Services, or with a State
Apprenticeship Agency recognized by the Office, or if a person is employed in
his or her first 90 days of probationary employment as an apprentice in such an
apprenticeship program, who is not individually registered in the program, but
who has been certified by the Office of Apprenticeship Training, Employer and
Labor Services or a State Apprenticeship Agency (where appropriate) to be
eligible for probationary employment as an apprentice. The allowable ratio of
apprentices to journeymen on the job site in any craft classification shall not
be greater than the ratio permitted to the Contractor as to the entire work
force under the registered program. Any worker listed on a payroll at an
apprentice wage rate,

29

--------------------------------------------------------------------------------




who is not registered or otherwise employed as stated above, shall be paid not
less than the applicable wage rate on the wage determination for the
classification of work actually performed. In addition, any apprentice
performing work on the job site in excess of the ratio permitted under the
registered program shall be paid not less than the applicable wage rate on the
wage determination for the work actually performed. Where a Contractor is
performing construction on a project in a locality other than that in which its
program is registered, the ratios and wage rates (expressed in percentages of
the journeyman's hourly rate) specified in the Contractor's or subcontractor's
registered program shall be observed. Every apprentice must be paid at not less
than the rate specified in the registered program for the apprentice's level of
progress, expressed as a percentage of the journeymen hourly rate specified in
the applicable wage determination. Apprentices shall be paid fringe benefits in
accordance with the provisions of the apprenticeship program. If the
apprenticeship program does not specify fringe benefits, apprentices must be
paid the full amount of fringe benefits listed on the wage determination for the
applicable classification. If the Administrator determines that a different
practice prevails for the applicable apprentice classification, fringes shall be
paid in accordance with that determination. In the event the Office of
Apprenticeship Training, Employer and Labor Services, or a State Apprenticeship
Agency recognized by the Office, withdraws approval of an apprenticeship
program, the Contractor will no longer be permitted to utilize apprentices at
less than the applicable predetermined rate for the work performed until an
acceptable program is approved.


(ii) Trainees. Except as provided in 29 CFR 5.16, trainees will not be permitted
to work at less than the predetermined rate for the work performed unless they
are employed pursuant to and individually registered in a program which has
received prior approval, evidenced by formal certification by the U.S.
Department of Labor, Employment and Training Administration. The ratio of
trainees to journeymen on the job site shall not be greater than permitted under
the plan approved by the Employment and Training Administration. Every trainee
must be paid at not less than the rate specified in the approved program for the
trainee's level of progress, expressed as a percentage of the journeyman hourly
rate specified in the applicable wage determination. Trainees shall be paid
fringe benefits in accordance with the provisions of the trainee program. If the
trainee program does not mention fringe benefits, trainees shall be paid the
full amount of fringe benefits listed on the wage determination unless the
Administrator of the Wage and Hour Division determines that there is an
apprenticeship program associated with the corresponding journeyman wage rate on
the wage determination which provides for less than full fringe benefits for
apprentices. Any employee listed on the payroll at a trainee rate who is not
registered and participating in a training plan approved by the Employment and
Training Administration shall be paid not less than the applicable wage rate on
the wage determination for the classification of work actually performed. In
addition, any trainee performing work on the job site in excess of the ratio
permitted under the registered program shall be paid not less than the
applicable wage rate on the

30

--------------------------------------------------------------------------------




wage determination for the work actually performed. In the event the Employment
and Training Administration withdraws approval of a training program, the
Contractor will no longer be permitted to utilize trainees at less than the
applicable predetermined rate for the work performed until an acceptable program
is approved.


(iii) Equal employment opportunity. The utilization of apprentices, trainees,
and journeymen under this part shall be in conformity with the equal employment
opportunity requirements of Executive Order 11246, as amended and 29 CFR part
30.


(5) Compliance with Copeland Act requirements. The Contractor shall comply with
the requirements of 29 CFR part 3, which are incorporated by reference in this
Contract.


(6) Contracts and Subcontracts. The Recipient, Subrecipient, the Recipient's,
and Subrecipient's contractors and subcontractor shall insert in any Contracts
the clauses contained herein in(a)(1) through (10) and such other clauses as the
Department of Energy may by appropriate instructions require, and also a clause
requiring the subcontractors to include these clauses in any lower tier
subcontracts. The Recipient shall be responsible for the compliance by any
subcontractor or lower tier subcontractor with all of the paragraphs in this
clause.


(7) Contract termination: debarment. A breach of the Contract clauses in 29 CFR
5.5 may be grounds for termination of the Contract, and for debarment as a
contractor and a subcontractor as provided in 29 CFR 5.12.


(8) Compliance with Davis-Bacon and Related Act requirements. All rulings and
interpretations of the Davis-Bacon and Related Acts contained in 29 CFR parts 1,
3, and 5 are herein incorporated by reference in this Contract.


(9) Disputes concerning labor standards. Disputes arising out of the labor
standards provisions of this Contract shall not be subject to the general
disputes clause of this Contract. Such disputes shall be resolved in accordance
with the procedures of the Department of Labor set forth in 29 CFR parts 5, 6,
and 7. Disputes within the meaning of this clause include disputes between the
Recipient, Subrecipient, the Contractor (or any of its subcontractors), and the
contracting agency, the U.S. Department of Labor, or the employees or their
representatives.
(10) Certification of eligibility.


(i) By entering into this Contract, the Contractor certifies that neither it
(nor he or she) nor any person or firm who has an interest in the Contractor's
firm is a person or firm ineligible to be awarded Government contracts by virtue
of section 3(a) of the Davis-Bacon Act or 29 CFR 5.12(a)(1).



31

--------------------------------------------------------------------------------




(ii) No part of this Contract shall be subcontracted to any person or firm
ineligible for award of a Government contract by virtue of section 3(a) of the
Davis-Bacon Act or 29 CFR 5.12(a)(1).


(iii) The penalty for making false statements is prescribed in the U.S. Criminal
Code, 18 U.S.C. 1001.


(b) Contract Work Hours and Safety Standards Act. As used in this paragraph, the
terms laborers and mechanics include watchmen and guards.


(1) Overtime requirements. No Contractor or subcontractor contracting for any
part of the Contract work which may require or involve the employment of
laborers or mechanics shall require or permit any such laborer or mechanic in
any workweek in which he or she is employed on such work to work in excess of
forty hours in such workweek unless such laborer or mechanic receives
compensation at a rate not less than one and one-half times the basic rate of
pay for all hours worked in excess of forty hours in such workweek.


(2) Violation; liability for unpaid wages; liquidated damages. In the event of
any violation of the clause set forth in paragraph (b)(1) of this section, the
Contractor and any subcontractor responsible therefor shall be liable for the
unpaid wages. In addition, such Contractor and subcontractor shall be liable to
the United States (in the case of work done under contract for the District of
Columbia or a territory, to such District or to such territory), for liquidated
damages. Such liquidated damages shall be computed with respect to each
individual laborer or mechanic, including watchmen and guards, employed in
violation of the clause set forth in paragraph (b)(1) of this section, in the
sum of $10 for each calendar day on which such individual was required or
permitted to work in excess of the standard workweek of forty hours without
payment of the overtime wages required by the clause set forth in paragraph
(b)(1) of this section.


(3) Withholding for unpaid wages and liquidated damages. The Department of
Energy or the Recipient or Subrecipient shall upon its own action or upon
written request of an authorized representative of the Department of Labor
withhold or cause to be withheld, from any moneys payable on account of work
performed by the Contractor or subcontractor under any such contract or any
other Federal contract with the same prime Contractor, or any other
federally-assisted contract subject to the Contract Work Hours and Safety
Standards Act, which is held by the same prime contractor, such sums as may be
determined to be necessary to satisfy any liabilities of such Contractor or
subcontractor for unpaid wages and liquidated damages as provided in the clause
set forth in paragraph (b)(2) of this section.


(4) Contracts and Subcontracts. The Recipient, Subrecipient, and Recipient's and
Subrecipient's contractor or subcontractor shall insert in any Contracts, the
clauses set forth in paragraph (b)(1) through (4) of this section and also a
clause requiring the subcontractors to include these clauses in any lower tier
subcontracts. The Recipient shall be responsible for compliance by any
subcontractor or lower tier subcontractor with the clauses set forth in
paragraphs (b)(1) through (4) of this section.



32

--------------------------------------------------------------------------------




(5) The Contractor or subcontractor shall maintain payrolls and basic payroll
records during the course of the work and shall preserve them for a period of
three years from the completion of the Contract for all laborers and mechanics,
including guards and watchmen, working on the Contract. Such records shall
contain the name and address of each such employee, social security number,
correct classifications, hourly rates of wages paid, daily and weekly number of
hours worked, deductions made, and actual wages paid. The records to be
maintained under this paragraph shall be made available by the Contractor or
subcontractor for inspection, copying, or transcription by authorized
representatives of the Department of Energy and the Department of Labor, and the
Contractor or subcontractor will permit such representatives to interview
employees during working hours on the job.


(c) Recipient Responsibilities for Davis Bacon Act


(1) On behalf of the Department of Energy (DOE), Recipient shall perform the
following functions:


(i) Obtain, maintain, and monitor all Davis Bacon Act (DBA) certified payroll
records submitted by the Subrecipients and Contractors at any tier under this
Award;


(ii) Review all DBA certified payroll records for compliance with DBA
requirements, including applicable DOL wage determinations;


(iii) Notify DOE of any non-compliance with DBA requirements by Subrecipients or
Contractors at any tier, including any non-compliances identified as the result
of reviews performed pursuant to paragraph (ii) above;


(iv) Address any Subrecipient and any Contractor DBA non-compliance issues; if
DBA non-compliance issues cannot be resolved in a timely manner, forward
complaints, summary of investigations and all relevant information to DOE;


(v) Provide DOE with detailed information regarding the resolution of any DBA
non-compliance issues;


(vi) Perform services in support of DOE investigations of complaints filed
regarding noncompliance by Subrecipients and Contractors with DBA requirements;


(vii) Perform audit services as necessary to ensure compliance by Subrecipients
and Contractors with DBA requirements and as requested by the Contracting
Officer; and


(viii) Provide copies of all records upon request by DOE or DOL in a timely
manner.

33

--------------------------------------------------------------------------------




(d) Rates of Wages


The minimum wages to be paid laborers and mechanics under this award involved in
performance of work at the project site, as determined by the Secretary of Labor
to be prevailing for the corresponding classes of laborers and mechanics
employed on projects of a character similar to the contract work in the
pertinent locality, are found at http://www.wdol.gov/, by clicking on “Selecting
DBA WDs”. The Wage Determination Number(s) and General Decision Number(s)
specific to this award are found below. These wage rates are minimum rates and
are not intended to represent the actual wage rates that the Contractor may have
to pay.
 


CONSTRUCTION TYPE
WAGE DETERMINATION NUMBER
GENERAL DECISION NUMBER
Building
CA29, CO7, CA25, KS8
CA100029 03/19/2010 CA29
CO100007 03/12/2010 CO7
CA100025 03/12/2010 CA25
KS100008 03/19/2010 KS8
Highway
n/a
n/a
Residential
n/a
n/a



30.    CONTINGENCY


Contingency Requirement. A minimum amount of Contingency is required for awards
selected under Funding Opportunity Announcement DE-FOA-0000096. “Contingency” is
defined in the Appendix as: “a provision in the Project Management Plan to
mitigate cost and/or schedule risk.” Contingency funds must be (a) liquid, (b)
immediately available, and (c) unrestricted funds dedicated exclusively to the
Project for the purpose of mitigating project performance baseline risk.
Contingency funds may come from a variety of sources, as approved by the
Contracting Officer on a case-by-case basis in accordance with the Appendix to
these Special Terms and Conditions (Attachment 5).


Minimum Amount of Contingency. Initial Contingency funds shall be not less than
25 percent of the Total Project Cost that begins with Budget Period 2, as more
specifically described in Section B(2) of the Appendix to these Special Terms
and Conditions (Attachment 5).


Contingency Not Counted Toward Cost Share or DOE Reimbursement. Contingency is
in addition to the Total Project Cost and cannot count toward cost share or
result in reimbursement by DOE above the share approved in the award.


Appendix. All of the terms and conditions set forth in this provision shall be
further subject to the requirements and clarifications of Attachment 5.


31.    NATIONAL ENVIRONMENTAL POLICY ACT (NEPA) REQUIREMENTS


For this award, DOE has made a final NEPA determination for all activities under
this award that are listed in the Statement of Project Objectives (SOPO)
formally approved by DOE through incorporation into and attached to the award.
You (Recipient) may proceed with the

34

--------------------------------------------------------------------------------




activities as described in the SOPO. This NEPA determination is specific to the
project as described in the SOPO formally approved by DOE through incorporation
into and attached to the award.


If you later add to or modify the activities in the above-referenced SOPO, you
must submit the revised SOPO to the DOE Project Officer. Those additions or
modifications are subject to review by the NEPA Compliance Officer and approval
by the DOE's Contracting Officer. Recipients are restricted from taking any
action using Federal funds, which would have an adverse effect on the
environment or limit the choice of reasonable alternatives prior to DOE
providing a final NEPA determination. Any new activities or modification of
activities is subject to additional NEPA review and is not authorized for
federal funding until DOE provides a NEPA determination on those additions or
modifications. DOE may require the Recipient to submit additional information to
support a revised NEPA determination. Should you move forward with activities
that are not authorized for Federal funding by the DOE Contracting Officer in
advance of the final NEPA determination, you are doing so at risk of not
receiving Federal funding and such costs may not be recognized as allowable cost
share.


32.    SUBCONTRACT APPROVALS


a.
At Risk Notice: The Recipient must obtain written approval by the Contracting
Officer for reimbursement of costs associated with subcontractors/activities
listed in paragraph b. below. No funds shall be expended on the subcontracts
supporting the tasks identified in paragraph b. below unless DOE approval is
provided. DOE does not guarantee or assume any obligation to reimburse costs
incurred by the Recipient or subcontractor for these tasks, until approval is
provided in writing by the Contracting Officer.



b.
Contracting Officer approval as set out above is requested for the following:



Activity and Subcontractors     Total Amount ($)
TBD - Product Testing        $20,000
TBD - Analysis            $15,000




The DOE Contracting Officer may require additional information concerning these
tasks prior to providing written approval.


c.
Upon written approval by the Contracting Officer, the Recipient may then receive
payment for the tasks identified in paragraph b. above for allowable costs
incurred, or DOE will recognize costs incurred toward cost share requirements,
if any, in accordance with the payment provisions contained in the Special Terms
and Conditions of this agreement.




35